 1   Geoffrey T. Bentley
     State Bar No. 324355
 2   LAW OFFICE OF GEOFFREY BENTLEY
     4231 Balboa Avenue #1136
 3   San Diego, CA 92117
 4   Telephone: (619) 800-0065
     Email: GTBLawOffice@Gmail.com
 5
     Attorney for Plaintiff
 6   KAREL SPIKES
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREL SPIKES,                                        Case No.: 19CV01594 W MDD
12                                       Plaintiff,
                                                          PLAINTIFF’S RESPONSE TO
13   v.                                                   COURT’S ORDER TO SHOW
                                                          CAUSE
14   RENAE M. ARABO, et al.,
15                                   Defendants.          Hon. Magistrate Judge Mitchell D. Dembin
16                              Facts and Procedural Background

17          On January 27, 2020, this Court vacated the Early Neutral Evaluation Conference

18   scheduled for January 29, 2020, and issued an Order to Show Cause as to why Plaintiff’s

19   counsel should not be disqualified for conduct that is prejudicial to the administration of

20   justice. It appears that confidential briefing by defendants in this case may have raised

21   concerns by the Court that Mr. Bentley’s conduct in representing Mr. Spikes in federal

22   court and himself in state court for the same or similar violations against identical

23   defendants violates Mr. Bentley’s ethical duties. The Court is concerned that this is conduct

24   which degrades and impugns the integrity of the Court and which is prejudicial to the

25   administration of justice. Specifically, the Court points to CivLR 83.4(b) and California

26   Rules of Professional Conduct, Rule 8.4(d) as its bases for disqualification of counsel.

27   Plaintiff has not had the benefit of notice of the entire contents of Defendants’ confidential

28   briefing. Plaintiff was given until February 7, 2020 to respond to the Order to Show Cause.
                                                      1
                                            PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                                                                                19CV01594 W MDD
 1   Defendants have been given until February 12, 2020 to file a written response. To the extent
 2   that Defendants’ response raises new issues or alleges new facts which are not set forth in
 3   the Court’s OSC, Plaintiff respectfully requests leave for a reasonable time to file a reply
 4   to address or explain any new argument made or facts alleged.
 5                                        Legal Argument
 6      1. Disqualification of Counsel is Disfavored
 7         Disqualification is a drastic measure and is disfavored. Visa U.S.A., Inc. v. First Data
 8   Corp., 241 F. Supp. 2d at 1104. Because they are often tactically motivated, motions to
 9   disqualify "should be subjected to particular judicial scrutiny." Optyl Eyewear Fashion Int'l
10   Corp. v. Style Cos., 760 F.2d 1045, 1050 (9th Cir. 1985)(internal citations omitted). Even
11   a violation of the California Rules of Professional Conduct does not automatically compel
12   disqualification. Gregori v. Bank of America, 207 Cal. App. 3d 291, 303, 254 Cal. Rptr.
13   853, 860 (Cal. Ct. App. 1989.) Disqualification of counsel may be appropriate where the
14   attorney's conduct is so egregious that it taints the trial or legal proceedings in a way that
15   would deprive the parties of a fair trial. Crenshaw v. Mony Life Ins. Co., (S.D. Cal. 2007)
16   318 F. Supp. 2d 1015, 1020; FDIC v. Isham, (D. Colo. 1992) 782 F. Supp. 524, 528. The
17   significant question is whether the misconduct of the attorney in question will infect the
18   litigation in which disqualification is sought such that it impacts the opposing party's
19   interest in a just and lawful determination of her claims. Colyer v. Smith, (C.D. Cal. 1999)
20   50 F. Supp. 2d 966, 971. Disqualification is appropriate only where there is a genuine
21   likelihood that the misconduct will affect the outcome of the proceedings before the court.
22   Thibodeau v. ADT Sec. Servs., 2018 U.S. Dist. LEXIS 94622 (S.D. Cal. June 4, 2018).
23         Ultimately, disqualification involves a conflict between the clients' right to counsel
24   of their choice and the need to maintain ethical standards of professional responsibility.
25   People ex rel. Dept. of Corporations v. SpeeDee Oil Change Systems, Inc., (1980) 20 Cal.
26   4th 1135, 144-1145, ("Depending on the circumstances, a disqualification motion may
27   involve such considerations as a client's right to chosen counsel, an attorney's interest in
28
                                                   2
                                            PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                                                                                19CV01594 W MDD
 1   representing a client, the financial burden on a client to replace disqualified counsel, and
 2   the possibility that tactical abuse underlies the disqualification motion.") [italics added].
 3      2. Courts Presume that Attorneys have Acted Ethically
 4         Any inquiry into whether an attorney should be disqualified based on a violation of
 5   his or her ethical obligations begins with the presumption that the attorney has acted
 6   ethically. United States ex rel. Macias v. Pac. Health Corp., (C.D. Cal. 2014) 2014 U.S.
 7   Dist. LEXIS 200979 at *16; Eaton v. Siemens, (E.D. Cal. 2007) 2007 U.S. Dist. LEXIS
 8   58621, at *22; DCH Health Services Corp. v. Waite, (2002) 95 Cal. App. 4th 829, 834;
 9   Frazier v. Superior Court, (2002) 97 Cal. App. 4th 23, 36, ("Attorneys are members of an
10   ancient, honorable and deservingly honored profession. We call them ‘officers of the
11   court.’ Let's practice what we preach and treat them with the respect they have earned...The
12   court should start with the presumption that, unless proven otherwise, lawyers will behave
13   in an ethical manner.").
14         It is not incumbent on an attorney to prove that he or she did not commit an ethical
15   violation in order to avoid disqualification. Speculation, innuendo, and conjecture not
16   supported by facts are insufficient bases for disqualification. Addam v. Superior Court,
17   (2004) 116 Cal. App. 4th 368, 372. While defendants in this case may be offended and
18   find it "unseemly" that they have been sued for discrimination by Mr. Bentley as well as
19   his client, the law does not warrant disqualification on that basis.
20      3. There is No Ethical Violation
21         The Court is concerned that Mr. Bentley’s conduct in filing his own lawsuits violates
22   California Rules of Professional Conduct, Rule 8.4(d). Under this rule it is professional
23   misconduct for a lawyer to "engage in conduct that is prejudicial to the administration of
24   justice." However, Comment 6 to Rule 8.4 states: "This rule does not prohibit those
25   activities of a particular lawyer that are protected by the First Amendment to the United
26   States Constitution or by Article I, section 2 of the California Constitution." Among other
27   rights essential to freedom, the First Amendment protects "the right of the people...to
28   petition the Government for a redress of grievances." Borough of Duryea v. Guarnieri, 564
                                                   3
                                            PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                                                                                19CV01594 W MDD
 1   U.S. 379, 382, 131 S. Ct. 2488, 2491, 180 L. Ed. 2d 408, 418, 2011. Thus, the fact that Mr.
 2   Bentley has exercised his First Amendment right to file lawsuits based on discrimination
 3   he suffered at defendants’ business does not constitute a violation of Rule 8.4(d).
 4         Absent some allegation of a specific ethical violation committed by Plaintiff’s
 5   counsel there is no basis for his disqualification. Nor is there evidence in the OSC to
 6   support a finding that any party would be deprived of a fair trial in this case if Plaintiff’s
 7   counsel is allowed to continue representing his client, Mr. Spikes.
 8      4. Although He Is Plaintiff’s Attorney, Mr. Bentley Has Rights as an Individual
 9         Mr. Bentley as an individual has rights and can bring actions for violations of those
10   rights even though his injury has arisen in some way related to the performance of his
11   duties as an attorney/advocate. See, e.g., Long v. Valentino, (1989) 216 Cal. App. 3d 1287,
12   1298. As part of his advocacy, Plaintiff’s counsel has filed numerous disability
13   discrimination lawsuits in the past year. Many of these are based on discrimination suffered
14   by Plaintiff as a customer or potential customer and/or while acting as advocate for the
15   rights of other disabled persons.
16         In handling cases for Mr. Spikes, plaintiff’s counsel has a duty under FRCP 11 and
17   C.C.P. § 128.7 to investigate all claims to ensure the allegations and factual contentions
18   have evidentiary support. In doing so he must visit area businesses where disability access
19   violations may or may not still exist. If he is unable to access a facility, plaintiff’s counsel
20   is prevented from performing the duties required of him as an attorney. An attorney being
21   unable to complete his required duties due to discrimination is prejudicial to the
22   administration of justice and warrants direct action on behalf of the attorney.
23
24      5. The Appearance of Impropriety is an Insufficient Basis to Disqualify Counsel
25         To date no California court has ordered disqualification based solely on an
26   appearance of impropriety. Addam, supra, at 372. ("Despite the many references to the
27   appearances standard in our case law, and despite occasional judicial statements that
28   ‘[d]isqualification is proper...to avoid any appearance of impropriety’, there is no
                                                    4
                                             PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                                                                                 19CV01594 W MDD
 1   California case in which an attorney has been disqualified solely on this basis.") Courts
 2   have granted motions to disqualify counsel only where the appearance of impropriety arises
 3   in connection with a tangible dereliction. Gregori, supra, at 306. Even then, violation of a
 4   rule of professional responsibility should not automatically result in disqualification. Id. at
 5   303. "[D]isciplinary rules promulgated by bar associations are not intended to be used as
 6   procedural weapons in disqualification cases."
 7         The Southern District’s Civil Local Rule 83.4 requires attorneys permitted to
 8   practice in this Court to comply with the standards of professional conduct required of
 9   members of the State Bar of California and prohibits attorneys from engaging "in any
10   conduct which degrades or impugns the integrity of the court or in any manner interferes
11   with the administration of justice within the Court." S.D. Cal. Civ. L.R. 83.4(b). Pursuant
12   to Rule 8.4 of California’s Rules of Professional Conduct, it is professional misconduct for
13   a lawyer to "engage in conduct that is prejudicial to the administration of justice." Cal.
14   Rules of Prof. Conduct 8.4(d). This Rule, like the "appearance of impropriety standard"
15   should not be a sufficient basis to justify disqualification without evidence of a tangible
16   violation of an attorney’s ethical duties. See, e.g., Addam, supra, at 372.
17                                               Conclusion
18         Mr. Bentley’s representation of Mr. Spikes in his federal ADA cases does not
19   constitute an ethical violation warranting disqualification. Mr. Bentley’s filing of his own
20   lawsuits for discrimination in state court is not a violation of the California Rules of
21   Professional conduct. It is a right guaranteed by the First Amendment to the United States
22   Constitution. Mr. Spikes has a right to be represented by counsel of his choosing. Unless
23   Mr. Bentley has committed a tangible dereliction of his ethical duties, Mr. Spikes has the
24   right to continue being represented by Mr. Bentley and disqualification would constitute
25   an abuse of discretion.
26   Respectfully submitted,
27                                                       Geoffrey T. Bentley
                                                         GTBLawOffice@Gmail.com
28            2/5/2020
     DATED:________________
                                                         Attorney for Plaintiff KAREL SPIKES
                                                    5
                                            PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                                                                                19CV01594 W MDD
